Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

This AGREEMENT (this “Agreement”) is made and entered into as of the 11th day of
September 2012 (the “Effective Date”), by and between ZaZa Energy Corporation, a
Delaware corporation (the “Company”), and Ian H. Fay (“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to enter into this Agreement embodying the terms of
Employee’s employment with the Company, and Employee desires to enter into this
Agreement, subject to the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.               Definitions.

 

(a)           “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment, (ii) any unpaid
or unreimbursed expenses incurred in accordance with Section 7 below, (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms contained therein, and (iv) any
allowance payable to Employee by the Company, in accordance with written Company
policy.

 

(b)           “Base Salary” shall mean the salary provided for in Section 4(a)
below or any increased salary granted to Employee pursuant to Section 4(a).

 

(c)           “Board” shall mean the Board of Directors of the Company.

 

(d)           “Cause” shall mean (i) Employee’s act(s) of gross negligence or
willful misconduct in the course of his employment hereunder that is materially
injurious to the Company or any other member of the Company Group, (ii) willful
failure or refusal by Employee to perform in any material respect his duties or
responsibilities, (iii) misappropriation by Employee of any assets or business
opportunities of the Company or any other member of the Company Group, (iv)
embezzlement or fraud committed by Employee, or at his direction, (v) Employee’s
conviction of, or pleading “guilty” or “ no contest” to a felony under United
States state or federal law that has, or could be reasonably expected to have, a
material adverse impact on the performance of Employee’s duties to the Company
or any other member of the Company Group or otherwise result in material injury
to the reputation or business of the Company or any other member of the Company
Group, (vi) any material violation of a written Company policy, including but
not limited to those relating to sexual harassment or business conduct, and
those otherwise set forth in the manuals or statements of written Company
policy, or (vii) Employee’s material breach of Section 9 of this Agreement.

 

(e)           “Change of Control” shall mean an event or series of events by
which: (i) a “person” or “group” within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended (other than a “person” or “group”
comprised solely of John Hearn, Gaston

 

--------------------------------------------------------------------------------


 

Kearby, Todd Brooks, their respective heirs, and their respective affiliates,
and their permitted transferees) becomes the beneficial owner of more than 50%
of the Company’s outstanding common stock; (ii) consummation of any
consolidation or merger of the Company or similar transaction or any sale, lease
or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, taken as a whole, to any person, in each case pursuant to which
the Company’s common stock will be converted into cash, securities or other
property, other than pursuant to a transaction in which the persons that
beneficially owned, directly or indirectly, voting shares of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
voting shares representing a majority of the total voting power of all
outstanding classes of voting shares of the continuing or surviving person
immediately after the transaction; or (iii) the Company’s stockholders approve
and adopt a plan of liquidation or dissolution of the Company or a sale of all
or substantially all of the Company’s assets.

 

(f)            “Change of Control Severance Term” shall mean the twenty-four
(24) month period following Employee’s termination pursuant to Section 8(g)
below.

 

(g)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(h)           “Common Shares” shall mean shares of common stock of the Company.

 

(i)            “Company Group” shall mean the Company together with any direct
or indirect subsidiaries of the Company.

 

(j)            “Compensation Committee” shall mean the Board or the committee of
the Board designated to make compensation decisions relating to senior executive
officers of the Company.

 

(k)           “Competitive Activities” shall mean the business activities of oil
and gas exploration and production in which the Company or any other member of
the Company Group engages during the Term of Employment.

 

(l)            “Confidential Information” shall mean confidential or proprietary
trade secrets, client lists, client identities and information, information
regarding service providers, investment methodologies, marketing data or plans,
sales plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business, or technical information (i) relating to the
Company or any other member of the Company Group or (ii) that the Company or any
other member of the Company Group may receive belonging to suppliers, customers,
or others who do business with the Company or any other member of the Company
Group, but shall exclude any information that is in the public domain or
hereafter enters the public domain, in each case without the breach by Employee
of Section 9(a) below.

 

(m)          “Covered Compensation” shall mean compensation paid or payable to
Employee pursuant to this Agreement as Base Salary, STI Award, LTI Award,
Restricted Shares and any allowances paid.

 

2

--------------------------------------------------------------------------------


 

(n)           “Disability” shall mean any physical or mental disability or
infirmity of the Employee that has prevented the performance of Employee’s
duties for a period of (i) ninety (90) consecutive days or (ii) one hundred
twenty (120) non-consecutive days during any twelve (12) month period.  Any
question as to the existence, extent, or potentiality of Employee’s Disability
upon which Employee and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by
Employee (which approval shall not be unreasonably withheld).  The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.

 

(o)           “Good Reason” shall mean, without Employee’s prior written
consent, (i) a diminution in Employee’s title, duties, or responsibilities,
(ii) a reduction in the Covered Compensation, (iii) the failure of the Company
to pay any compensation hereunder when due or to perform any other obligation of
the Company hereunder, (iv) the relocation of Employee’s principal place of
employment to a location more than 25 miles from its current location, or (v)
failure of the Company to obtain a written agreement from any successor or
assign of the Company to assume the obligations of the Company under this
Agreement upon a Change of Control.

 

(p)           “Interfering Activities” shall mean (i) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by, or individual or entity providing consulting services
to, the Company or any other member of the Company Group to terminate such
employment or consulting services; provided, that the foregoing shall not be
violated by general advertising not targeted at employees or consultants of the
Company or any other member of the Company Group; (ii) hiring any individual who
was employed by the Company or any other member of the Company Group within the
six (6) month period prior to the date of such hiring except as a result of such
employee’s response to general advertising not targeted at employees or
consultants of the Company or any other member of the Company Group ; or
(iii) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any customer, supplier, licensee, or other
business relation of the Company or any other member of the Company Group to
cease doing business with or materially reduce the amount of business conducted
with the Company or any other member of the Company Group, or in any way
interfering with the relationship between any such customer, supplier, licensee,
or business relation and the Company or any other member of the Company Group.

 

(q)           “January Representative Value” shall mean the average closing
price of the Company’s common stock on the principal U.S. stock exchange on
which the Company’s common stock is listed or traded during the last fifteen
(15) trading days of January.

 

(r)            “Release Expiration Date” shall mean the date that is twenty-one
(21) days following the date upon which the Company timely delivers Employee the
release contemplated in Section 8(g) below, or in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.

 

(s)           “Restricted Area” shall mean any oil and gas reservoir in which
the Company or any other member of the Company Group engages in  exploration or
production activities at the time of a termination of Employee’s employment was
engaged in business.

 

3

--------------------------------------------------------------------------------


 

(t)            “Restricted Period” shall mean the period commencing on the
Effective Date and extending to the twelve (12) month anniversary of Employee’s
termination of employment for any reason.

 

(u)           “Restricted Shares” shall mean the Common Shares awarded to
Employee pursuant to the Restricted Stock Agreement contemplated in Section 4(d)
below or in the  future under any similar plan or agreement.

 

(v)           “Severance Term” shall mean the twenty-four (24) month period
following Employee’s termination upon an Expiration, by the Company without
Cause (other than by reason of death or Disability), or by Employee for Good
Reason.

 

Section 2.               Acceptance and Term of Employment.

 

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The “Term of Employment” shall
mean the period commencing on the Effective Date and, unless terminated sooner
as provided in Section 8 hereof, continuing for a period of two (2) years from
the Effective Date; provided, however, that the Term of Employment shall be
extended automatically at the end of the initial two (2) year term for a two (2)
year term and thereafter for successive two (2) year terms if neither the
Company nor Employee has advised the other in writing in accordance with Section
17 at least ninety (90) days prior to the end of the then current term that such
term will not be extended for an additional two (2) year term (an “Expiration”).

 

Section 3.               Position, Duties, and Responsibilities; Place of
Performance.

 

(a)           During the Term of Employment, Employee shall be employed and
serve as the Chief Financial Officer of the Company and shall have such duties
and responsibilities as are commensurate with such title.  Employee shall report
to the Board and shall carry out and perform all orders, directions and policies
given to him by the Board consistent with his position and title.  Employee also
agrees to serve as an officer and/or director of any member of the Company
Group, in each case without additional compensation, except as provided herein
or in a separate agreement between the parties.

 

(b)           Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Employee’s duties
for the Company, or (z) interferes with Employee’s exercise of judgment in the
Company’s best interests.  Notwithstanding the foregoing, nothing herein shall
preclude Employee from (i) serving, with the prior written consent of the Board,
as a member of the boards of directors or advisory boards (or their equivalents
in the case of a non-corporate entity) of non-competing businesses,
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs including the wind-down of his investment
banking business conducted through Odin Advisors LLC; provided, however, that
the activities set out in clauses (i), (ii), and (iii) shall be limited by
Employee so as not to materially interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder.

 

4

--------------------------------------------------------------------------------


 

Section 4.               Compensation.  During the Term of Employment, Employee
shall be entitled to the following compensation:

 

(a)           Base Salary.  Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $500,000, with increases, if any, as may be approved in writing by the
Compensation Committee.  The Base Salary may not be decreased unless such
decrease is approved by Employee.

 

(b)           Short-Term Incentive Awards.

 

(i)            Employee shall be eligible for an annual cash short-term
incentive award determined by the Compensation Committee in respect of each
fiscal year (or partial fiscal year) during the Term of Employment (the “STI
Award”) in accordance with this Section 4(b).  The target STI Award for each
fiscal year shall be 100% of Base Salary (or such greater percentage of Base
Salary as the Board or Compensation Committee shall determine, in its sole
discretion) and, if earned, shall be paid by no later than March 15th of each
year with respect to the preceding year.

 

(ii)           The criteria for achieving the STI Award shall be based upon the
level of achievement of Company and individual performance objectives for such
fiscal year, as determined by the Board or the Compensation Committee and agreed
to by Employee.

 

(iii)          The STI Award for any partial fiscal year occurring during the
Term of Employment shall be pro rated as and to the extent provided in Section
8.

 

(c)           Long-Term Incentive Awards.

 

(i)            Employee shall be eligible for a long-term incentive award
determined by the Compensation Committee in respect of each fiscal year or
partial fiscal year, as the case may be, during the Term of Employment in
accordance with this Section 4(c) (the “LTI Award”).

 

(ii)           The target LTI Award for each fiscal year shall be equal to 200%
of Employee’s Base Salary.

 

(iii)          The criteria for achieving the LTI Award shall be based upon the
level of achievement of Company and individual performance objectives for such
fiscal year, as determined by the Board or the Compensation Committee and agreed
to by Employee.

 

(iv)          The Compensation Committee shall determine the dollar value of the
LTI Award earned by Employee (subject to the vesting requirements below) no
later than March 15th of the fiscal year following the fiscal year to which the
LTI Award is attributable.  The date on which the Compensation Committee makes
this determination shall be the “Determination Date” for the LTI Award.

 

5

--------------------------------------------------------------------------------


 

(v)           Within 15 days after the Determination Date, Employee shall elect
the percentage of the LTI Award that will be payable in cash and the percentage
of the LTI Award that will be payable in Common Shares (each subject to the
vesting requirements below).  The number of Common Shares to be distributed
(subject to the vesting requirements below) shall equal the dollar value of the
LTI Award that Employee has elected to be payable in Common Shares divided by
the most recent January Representative Value.

 

(vi)          Each LTI Award shall vest in three equal installments on the
first, second and third anniversaries of its Determination Date, provided that
Employee remains employed with the Company through the applicable vesting date
or except as stated herein.

 

(vii)         On the first payroll date following the vesting date of any
portion of an LTI Award, the Company shall distribute to Employee (x) a cash
payment equal to the portion of the LTI Award that Employee had elected to be
payable in cash (as reduced for required tax withholding), and (y) the number of
Common Shares payable under the LTI Award (as reduced for required tax
withholding, based on the closing price of the Company’s common stock on the
principal U.S. stock exchange on which the Company’s common stock is listed or
traded on the day prior to distribution); provided, however, that any fractional
Common Shares shall be payable in cash.

 

(viii)        Any Common Shares to be delivered to Employee shall be subject to
such transfer policies as the Company may adopt that are applicable to officers,
directors and other management personnel generally.

 

(d)           Restricted Shares Award.  Contemporaneously with the execution of
this Agreement, Employee and the Company have entered into a Restricted Stock
Agreement providing for the grant to Employee of 50,000 Common Shares on the
terms and conditions set forth therein.

 

Section 5.               Employee Benefits.

 

(a)           General.  During the Term of Employment, Employee shall be
entitled to participate in health insurance, retirement, and other benefits
provided to other senior executives of the Company.

 

(b)           Vacation and Time Off.  During each calendar year of the Term of
Employment, Employee shall be eligible for thirty (30) days paid vacation, as
well as sick pay and other paid and unpaid time off in accordance with the
policies and practices of the Company.

 

(c)           D&O Coverage.  Employee shall be entitled to coverage by, and the
benefits of, the Company’s D&O insurance coverage (the “D&O Coverage”),
consistent with the terms of the D&O Coverage.  The Company shall ensure that
Employee is at all times covered by the D&O Coverage, or substantially similar
coverage, during the Term of Employment and thereafter.  Contemporaneously with
the execution of this Agreement, the Company has entered into an Indemnity
Agreement for the benefit of the Employee providing for mandatory
indemnification and advancement of expenses of defense.

 

6

--------------------------------------------------------------------------------


 

Section 6.               Key Man Insurance.

 

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine.  All premiums payable thereon
shall be the obligation of the Company.  Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.

 

Section 7.               Reimbursement of Business Expenses.

 

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such reasonable business expenses, subject to
documentation in accordance with written Company policy, as in effect from time
to time.

 

Section 8.               Termination of Employment.

 

(a)           General.  The Term of Employment shall terminate upon the earliest
to occur of (i) an Expiration, (ii) Employee’s death, (iii) a termination by
reason of a Disability, (iv) a termination by the Company with or without Cause,
and (v) a termination by Employee with or without Good Reason.  Notwithstanding
anything herein to the contrary, the payment (or commencement of a series of
payments) hereunder of any nonqualified deferred compensation (within the
meaning of Section 409A of the Code) upon a termination of employment shall be
delayed until such time as Employee has also undergone a “separation from
service” as defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified
deferred compensation (calculated as of the date of Employee’s termination of
employment hereunder) shall be paid (or commence to be paid) to Employee on the
schedule set forth in this Section 8 as if Employee had undergone such
termination of employment (under the same circumstances) on the date of his
ultimate “separation from service.”

 

(b)           Termination Due to Death or Disability.  Employee’s employment
shall terminate automatically upon his death.  The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination.  In the event Employee’s employment is terminated due to his death
or Disability, Employee or his estate or his beneficiaries, as the case may be,
shall be entitled to:

 

(i)            The Accrued Obligations; and

 

(ii)           Any unpaid STI Award in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid
within sixty (60) days from the date of such; and

 

(iii)          Any STI Award that would have been payable with respect to the
year of termination in the absence of the Employee’s death or Disability,
pro-rated for the period the Employee worked prior to his death or Disability,
which amount shall be paid

 

7

--------------------------------------------------------------------------------


 

at such time STI Awards are paid to other senior executives of the Company, but
in no event later than one day prior to the date that is 2½ months following the
last day of the fiscal year in which such termination occurs; and

 

(iv)          The cash portion of any outstanding, unvested LTI Award that would
have been payable had Employee’s employment with the Company continued through
the applicable vesting date, which shall be paid concurrently with the payment
described in clause (iii) above; and

 

(v)           Immediate vesting of any unvested Common Shares, including but not
limited to any Common Shares that comprise any past LTI Award and any Restricted
Shares; and

 

(vi)          Continuation and/or payment of Employee’s and/or Employee’s
dependents’ medical insurance premiums for a period of eighteen (18) months; and

 

(vii)         The rights to the same compensation and benefits as provided in
Section 8(d) below, in lieu of clauses (i) through (vi), if the termination of
Employee’s employment is by reason of death or Disability while the Employee is
traveling on official Company business.

 

Following such termination of Employee’s employment by reason of death or
Disability, except as set forth in this Section 8(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(c)           Termination by the Company for Cause.

 

(i)            The Company may terminate Employee’s employment at any time for
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause of termination relying on
clause (i), (ii), (vi) or (vii) of the definition of Cause set forth in Section
1(d) hereof, to the extent such act or acts are curable, Employee shall be given
not less than twenty (20) days’ written notice by the Board of the Company’s
intention to terminate him for Cause, such notice to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based, and such termination shall
be effective at the expiration of such twenty (20) day notice period unless
Employee has substantially cured such act or acts or failure or failures to act
that give rise to Cause during such period.

 

(ii)           In the event the Company terminates Employee’s employment for
Cause, he shall be entitled only to the Accrued Obligations, and any previously
awarded Common Shares which are not vested as of the date of termination shall
be cancelled.  Following such termination of Employee’s employment for Cause,
except as set forth in this Section 8(c)(ii), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(d)           Termination Upon an Expiration or by the Company without Cause. 
The Company may terminate Employee’s employment at any time without Cause,
effective upon

 

8

--------------------------------------------------------------------------------


 

Employee’s receipt of at least sixty (60) days written notice of such
termination.  Upon an Expiration or in the event Employee’s employment is
terminated by the Company without Cause (other than due to death or Disability),
Employee shall be entitled to:

 

(i)            The Accrued Obligations; and

 

(ii)           Any unpaid STI Award in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid at
such time STI Awards are paid to other senior executives of the Company, but in
no event later than one day prior to the date that is 2½ months following the
last day of the fiscal year in which such termination occurs; and

 

(iii)          The target STI Award for the year in which termination occurs,
pro-rated for the period the Employee worked prior to such termination, which
amount shall be paid at such time STI Awards are paid to other senior executives
of the Company, but in no event later than one day prior to the date that is 2½
months following the last day of the fiscal year in which such termination
occurs; and

 

(iv)          The cash portion of any outstanding, unvested LTI Award that would
have been payable had Employee’s employment with the Company continued through
the applicable vesting date, which shall be paid concurrently with the payment
described in clause (iii) above; and

 

(v)           Immediate vesting of any unvested Common Shares, including but not
limited to any Common Shares that comprise any past LTI Award and any Restricted
Shares; and

 

(vi)          Continuation of payment of Base Salary and target STI Award during
the Severance Term, payable in accordance with the Company’s regular payroll
practices; and

 

(vii)         Continuation, during the Severance Term, of the health benefits
provided to Employee and his covered dependants under the Company’s health
plans, it being understood and agreed that the Company’s obligation to provide
such continuation of benefits shall terminate prior to the expiration of the
Severance Term in the event that Employee becomes eligible to receive any health
benefits while employed by or providing service to, in any capacity, any other
business or entity during the Severance Term; provided, however, that as a
condition of the Company’s providing the continuation of health benefits
described herein, the Company may require Employee to elect continuation
coverage under COBRA.  Notwithstanding the forgoing, if such health benefits are
provided to employees of the Company generally through a self-insured
arrangement, and Employee qualifies as a “highly compensated individual” (within
the meaning of Section 105(h) of the Code), (i) such continuation of benefits
shall be provided on a fully taxable basis, based on 100% of the monthly premium
cost of participation in the self-insured plan less any portion required to be
paid by Employee pursuant to clause (A) above (the “Taxable Cost”), and, as
such, Employee’s W-2 shall include the after-tax value of the Taxable Cost for
each month during the applicable

 

9

--------------------------------------------------------------------------------

 


 

benefit continuation period, and (ii) on the last payroll date of each calendar
month during which any health benefits are provided pursuant to this Section
8(d)(vii), Employee shall receive an additional payment, such that, after
payment by the Employee of all federal, state, local and employment taxes
imposed on Employee as a result of the inclusion of the portion of the Taxable
Cost in income during such calendar month, Employee retains (or has had paid to
the Internal Revenue Service on his behalf) an amount equal to such taxes as
Employee is required to pay as a result of the inclusion of the Taxable Cost in
income during such calendar month; and

 

(viii)        Reimbursement of Employee’s reasonable, documented outplacement
expenses for up to 12 months, not to exceed $20,000 in the aggregate.

 

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(e)           Termination by Employee with Good Reason.  Employee may terminate
his employment with Good Reason by providing the Company twenty (20) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason.  During such twenty (20) day notice period, the Company
shall have a cure right (if curable), and if not cured within such period,
Employee’s termination will be effective upon the expiration of such cure
period, and Employee shall be entitled to the same payments and benefits as
provided in Section 8(d) above for a termination upon an Expiration and by the
Company without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) above.  Following such termination of Employee’s
employment by Employee with Good Reason, except as set forth in this Section
8(e), Employee shall have no further rights to any compensation or any other
benefits under this Agreement.

 

(f)            Termination by Employee without Good Reason.  Employee may
terminate his employment without Good Reason by providing the Company sixty (60)
days’ written notice of such termination.  In the event of a termination of
employment by Employee under this Section 8(f), except as provided in Section
8(g), Employee shall be entitled only to the Accrued Obligations, and any
previously awarded Common Shares which are not vested as of the date of
termination shall be cancelled.  In the event of termination of Employee’s
employment under this Section 8(f), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Employee
without Good Reason.  Following such termination of Employee’s employment by
Employee without Good Reason, except as set forth in this Section 8(f) or
Section 8(g), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

 

(g)           Change of Control and Termination Following Change of Control. 
Upon a Change of Control, the Company shall (i) pay to Employee, on the
thirtieth (30th) day following the effective date of the Change of Control and
payable in a lump sum, (x) an amount in the aggregate equal to three (3) times
the most recent target STI Award, and (y) the cash portion of any outstanding,
unvested LTI Award that would have been payable had Employee’s employment with
the Company continued through the applicable vesting date, and (ii)

 

10

--------------------------------------------------------------------------------


 

immediately vest any unvested Common Shares, including but not limited to any
Common Shares that comprise any past LTI Award and any Restricted Shares.  If,
during the one (1) year period following such Change of Control, Employee is
terminated because of an Expiration or by the Company without Cause, or Employee
terminates his employment with or without Good Reason, in lieu of the benefits
payable pursuant to Sections 8(d) or 8(e) or 8(f) hereof, as applicable, and in
addition to the benefits payable pursuant to the preceding sentence, Employee
shall be entitled to:

 

(i)            The Accrued Obligations;

 

(ii)           A lump-sum cash payment equal to two (2) times Employee’s Base
Salary, which amount shall be paid within thirty (30) days of the effective date
of termination;

 

(iii)          Continuation, during the Change of Control Severance Term, of the
health benefits provided to Employee and his covered dependants under the
Company’s health plans, subject to the terms and conditions set forth in Section
8(d)(vii) above.

 

Following such termination of Employee’s employment following a Change of
Control, except as set forth in this Section 8(g), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(h)           Release.  Notwithstanding any provision herein to the contrary,
the Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsection (d), (e), or pursuant to clauses (ii) and (iii)
of subsection (g) of this Section 8, Employee shall have executed, on or prior
to the Release Expiration Date, a customary general release in favor of the
Company in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired.  To the extent that the
Company requires execution of such release, the Company shall deliver such
release to Employee within ten (10) business days following the termination of
Employee’s employment hereunder, and the Company’s failure to deliver such
release prior to the expiration of such ten (10) business day period shall
constitute a waiver of any requirement to execute such release.  Such release,
if any, shall contain mutual releases whereby the Company also issues a release
in favor of Employee.    Assuming a timely delivery of the release by the
Company, if Employee fails to execute such release on or prior to the Release
Expiration Date or timely revokes his acceptance of such release thereafter,
Employee shall not be entitled to any payments or benefits pursuant to
subsection (d), (e), or pursuant to clauses (ii) and (iii) of subsection (g) of
this Section 8.  Notwithstanding anything herein to the contrary, in any case
where the date of termination and the Release Expiration Date fall in two
separate taxable years, any payments required to be made to Employee that are
treated as deferred compensation for purposes of Section 409A of the Code shall
be made in the later taxable year.

 

Section 9.               Restrictive Covenants.

 

(a)           Confidential Information.  At any time during and after the end of
the Term of Employment, without the prior written consent of the Board, Employee
shall not disclose to or use for the benefit of any third party any Confidential
Information, except to the

 

11

--------------------------------------------------------------------------------


 

extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Employee shall use his
best efforts to consult with the Board prior to responding to any such order or
subpoena, and except as required in the performance of his duties hereunder.

 

(b)           Non-Competition.  Employee covenants and agrees that during the
Employment Term, Employee shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control, participate as a partner,
director, principal, officer, or agent of, enter into the employment of, act as
a consultant to, or perform any services for any person or entity (other than
the Company or any other member of the Company Group), that engages in any
Competitive Activities within the Restricted Area.  Notwithstanding anything
herein to the contrary, this Section 9(b) shall not prevent Employee from
acquiring as an investment securities representing not more than three percent
(3%) of the outstanding voting securities of any publicly-held corporation.  The
restrictions in this Section 9(b) shall apply to self-employment by Employee.

 

(c)           Non-Interference.  During the Restricted Period, Employee shall
not, directly or indirectly, for his own account or for the account of any other
person or entity, engage in Interfering Activities.

 

(d)           Return of Documents.  In the event of the termination of
Employee’s employment for any reason, Employee shall deliver to the Company all
of (i) the property of the Company and (ii) the documents and data of any nature
and in whatever medium of the Company, and he shall not take with him any such
property, documents, or data, or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

 

(e)           Works for Hire.  Employee agrees that the Company shall own all
right, title, and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements, and trade secrets, whether or not patentable or registrable under
copyright or similar laws, that Employee may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice during the Term of Employment, whether or not during regular working
hours, provided they either (i) relate at the time of conception or development
to the actual or demonstrably proposed business or research and development
activities of the Company or any member of the Company Group; (ii) result from
or relate to any work performed for the Company or any member of the Company
Group; or (iii) are developed through the use of Confidential Information and/or
Company resources or in consultation with any personnel of the Company or any
other member of the Company Group (collectively referred to as “Developments”). 
Employee hereby assigns to the Company all right, title, and interest in and to
any and all of these Developments.  Employee agrees to assist the Company, at
the Company’s expense, to further evidence, record, and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
specified to be so owned or assigned.  Employee hereby irrevocably designates
and appoints the Company and its agents as attorneys-in-fact to act for Employee
and on his behalf to execute and file any document and to do all other lawfully
permitted acts to further the purposes of the foregoing with the same legal
force and effect as if executed by Employee.  In addition, and not in
contravention of any of the foregoing, Employee acknowledges that all original
works of authorship that are made by him (solely or jointly with

 

12

--------------------------------------------------------------------------------


 

others) within the scope of employment and that are protectable by copyright are
“works made for hire,” as that term is defined in the United States Copyright
Act (17 USC § 101).  To the extent allowed by law, this includes all rights of
paternity, integrity, disclosure, and withdrawal, and any other rights that may
be known or referred to as “moral rights.”  To the extent Employee retains any
such moral rights under applicable law, Employee hereby waives such moral rights
and consents to any action consistent with the terms of this Agreement with
respect to such moral rights, in each case, to the full extent of such
applicable law.  Employee will confirm any such waivers and consents from time
to time as requested by the Company.

 

Section 10.             Representations and Warranties of Employee.

 

Employee represents and warrants to the Company that—

 

(a)           Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

 

(b)           Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and

 

(c)           in connection with his employment with the Company, Employee will
not use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.

 

Section 11.             Withholding of Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by applicable law.  Employee acknowledges
and represents that the Company has not provided any tax advice to him in
connection with this Agreement and that he has been advised by the Company to
seek tax advice from his own tax advisors regarding this Agreement and payments
that may be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

Section 12.             Additional Section 409A Provisions.

 

Notwithstanding any provision in this Agreement to the contrary—

 

(a)           Any payment otherwise required to be made hereunder to the
Employee at any date as a result of the termination of Employee’s employment
shall be delayed for such period of time as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On
the first business day following the expiration of the Delay Period, Employee
shall be paid, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence, and any
remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth herein.

 

13

--------------------------------------------------------------------------------


 

(b)           Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A of the Code.

 

(c)           To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

Section 13.             Successors and Assigns; No Third-Party Beneficiaries.

 

(a)           The Company.  This Agreement shall inure to the benefit of the
Company and its respective successors and assigns.  Neither this Agreement nor
any of the rights, obligations, or interests arising hereunder may be assigned
by the Company to any person or entity without Employee’s prior written consent;
provided, however, that in the event of the merger or consolidation, or transfer
or sale of all or substantially all of the assets, of the Company with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor, and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, it being agreed that in such
circumstances, the consent of Employee shall not be required in connection
therewith.

 

(b)           Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.

 

(c)           No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) or Section 13(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any person or entity other than the Company
and Employee any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.

 

Section 14.             Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification is consented to on the Company’s behalf by the Board.  No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or

 

14

--------------------------------------------------------------------------------


 

transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 15.             Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 16.             Governing Law and Jurisdiction.

 

In the event of any dispute under this Agreement or relating or arising under
the employment relationship (a “Dispute”), the parties agree first to engage in
good faith negotiations to try to resolve the Dispute.  If the Dispute is not
resolved through such negotiations, the parties agree to engage in mediation
using the services of an agreed upon mediator.  If the parties fail to agree on
a mediator, they shall proceed under the rules and administration of JAMS in
Houston, Texas.  If the Dispute is not resolved through such mediation, the
parties agree to submit the Dispute to binding arbitration.  Each party
expressly waives any right, whether pursuant to any applicable federal, state,
or local statute, to a jury trial and/or to have a court of law determine rights
and award damages with respect to any such dispute.  The party invoking
arbitration shall notify the other party in writing (the “Written Notice”). The
parties shall exercise their best efforts, in good faith, to agree upon
selection of a single neutral arbitrator.  If the parties are unable to agree
upon selection of a single arbitrator, they shall so notify the American
Arbitration Association (“AAA”) or another agreed upon arbitration administrator
and request that the arbitration provider work with the parties to select a
single neutral arbitrator.  The arbitration shall be (a) conducted in accordance
with the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, (b) held at a location in Houston, Texas, and (c) completed
within six months (or within such other time as the parties may mutually agree)
of the receipt of Written Notice by the party being notified.  The arbitrator
shall have no authority to assess punitive or exemplary damages as to any
dispute arising out of or concerning the provisions of this Agreement or
otherwise arising out of the employment relationship, except as and unless such
damages are expressly authorized by otherwise applicable and controlling
statutes.  The arbitrator’s decision shall be final and binding and enforceable
in any court of competent jurisdiction.  Each party shall bear its own costs,
including attorneys’ fees, and share all costs of the arbitration equally,
subject to the following:  (i) nothing provided herein shall interfere with
either party’s right to seek or receive damages or costs as may be allowed by
applicable statutory law (such as, but not necessarily limited to, reasonable
attorneys’ fees and dispute resolution related costs and expenses, if allowed by
applicable statutory law), and (ii) the arbitrator shall have the authority to
award reasonable attorneys’ fees, costs, and expenses to the party that
substantially prevails.

 

15

--------------------------------------------------------------------------------


 

Section 17.             Notices.

 

(a)           Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
or which it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that unless and until some other address be so designated, all notices
and communications by Employee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

 

(b)           Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.

 

Section 18.             Section Headings; Mutual Drafting.

 

(a)           The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof or affect the meaning or interpretation of this Agreement or of any term
or provision hereof.

 

(b)           The parties are sophisticated and have been represented (or have
had the opportunity to be represented) by their separate attorneys throughout
the transactions contemplated by this Agreement in connection with the
negotiation and drafting of this Agreement and any agreements and instruments
executed in connection herewith.  As a consequence, the parties do not intend
that the presumptions of laws or rules relating to the interpretation of
contracts against the drafter of any particular clause should be applied to this
Agreement or any document or instrument executed in connection herewith, and
therefore waive their effects.

 

Section 19.             Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

Section 20.             Survival of Operative Sections.

 

Upon any termination of Employee’s employment, the provisions of Section 8
through 21 of this Agreement (together with any related definitions set forth in
Section 1 hereof) shall survive to the extent necessary to give effect to the
provisions thereof.

 

16

--------------------------------------------------------------------------------


 

Section 21.             Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

*              *              *
[Signatures to appear on the following page.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:  TRAVIS BURRIS

 

Title:  CHAIRMAN, COMPENSATION COMMITTEE

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

IAN H. FAY

 

--------------------------------------------------------------------------------

 